Title: To James Madison from James Taylor, 12 March 1823 (letter not found)
From: Taylor, James
To: Madison, James


        ¶ From James Taylor. Letter not found. 12 March 1823. Offered for sale in the American Art Association, Illustrated Catalogue of President Madison’s Correspondence from American Statesmen and Patriots … Collection of the Late Frederick B. McGuire …, 26 Feb. 1917, item 148, where it is described as a two-page autograph letter signed “relative to the selling of some horses, mentions Judge Todd and Mrs. Madison; also money owing to General Edward Stevens.” Stevens (1743–1820), of Culpeper County, was colonel of the Tenth Virginia Regiment of the Continental Army from 1776–78 and fought in the battles of Brandywine and Germantown. He resigned his commission in January 1778 but in 1779 was appointed a brigadier general in the Virginia militia and fought at the battles of Camden, Guilford Court House, and Yorktown. He ended the war as a major general of militia (Bud Hannings, American Revolutionary War Leaders: A Biographical Dictionary [Jefferson, N.C., 2009], 422). For the contents of this letter, see Taylor to JM, 12 Apr. 1823.
      